Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Rejoinder
Claims 1, 2, 4-6, 8-14 and 57 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22, 26, 28, 32 and 35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ling Zhong on 05/18/2021.  Claims 1, 2, 4-6, 8-14, 22, 26, 28, 32, 35 and 57 are allowed.

A clean copy of Claim 1 is provided below:
Claim 1.	A recombinant mammalian cell expressing a heterologous double strand break (DSB) repair protein in an amount effective for enhancing DSB repair in the cell, wherein the heterologous DSB repair protein is selected from the group consisting of DNA ligase IV (LIG4), X-ray repair cross complementing 6 (XRCC6), partner and localizer of BRCA2 (PALB2), and PARP1 binding protein which is encoded by the PARPBP gene (PARI).

Claims 2, 5, 6 and 9-11.	Replace “eukaryotic” with “mammalian” in line 1.

Claims 3 and 7. 	Canceled.

Claim 4.	Replace “eukaryotic” with “mammalian” in line 1; and 
Replace “claim 3” with “claim 1”.

Claim 8. 	Replace “eukaryotic” with “mammalian” in line 1; and
Replace “claim 7” with “claim 1”.  

Claim 12.	Replace “eukaryotic” with “mammalian” in line 1; and
		Replace “No” with “NO” in line 3.

Claim 13.	Replace “eukaryotic” with “mammalian” in lines 1 and 2.

Claim 14.	Replace “eukaryotic” with “mammalian” in line 1; and
		Replace “No” with “NO” in line 3.

A clean copy of Claims 22, 26, 28, 32, 35 and 57 is provided below:
Claim 22.	A method for enhancing double strand break (DSB) repair in the recombinant mammalian cells of claim 1, comprising expressing an effective amount of a heterologous DSB repair protein in the mammalian cells.



Claim 28. 	A method for producing a recombinant product of interest, comprising: 
(a) growing the recombinant mammalian cells of claim 1 in a culture medium; 
(b) expressing a heterologous double strand break (DSB) repair protein in the recombinant mammalian cells; and 
(c) expressing the recombinant product of interest by the recombinant mammalian cells.

Claim 32. 	A method of improving production of a recombinant product of interest by the recombinant mammalian cells of claim 1, comprising expressing a heterologous double strand break (DSB) repair protein by the recombinant mammalian cells.


(a) expressing a heterologous double strand break (DSB) repair protein by the recombinant mammalian cells; and 
(b) determining DSB repair in the recombinant mammalian cells, wherein an improvement of the DSB repair indicates that the recombinant mammalian cells are suitable as host cells for producing a recombinant product of interest.

Claim 57. 	The host cells established according to the method of claim 26.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Bryans et al. (Mutation Research 433 (1999) 53-58) teach a recombinant CHO cell line made by transfecting plasmid pCDNA3.1 containing the human XRCC4 cDNA, the Examiner has found no teaching or suggestion in the prior art directed to a recombinant mammalian cell expressing a heterologous double strand break (DSB) repair protein in an amount effective for enhancing DSB repair in the cell, wherein the heterologous DSB repair protein is selected from the group consisting of DNA ligase IV (LIG4), X-ray repair cross complementing 6 (XRCC6), partner and localizer of BRCA2 (PALB2), and PARP1 binding protein which is encoded by the PARPBP gene (PARI).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656